            Case 2:18-cv-01115-RSL Document 168 Filed 02/06/19 Page 1 of 3



 1                                                        HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10
     STATE OF WASHINGTON, et al.,                   NO. 2:18-cv-01115-RLS
11
                                  Plaintiffs,       NOTICE OF WITHDRAWAL OF
12                                                  ATTORNEY
13                      v.

14   UNITED STATES DEPARTMENT OF
     STATE, et al.,
15                   Defendants

16

17         TO:               THE CLERK OF THE COURT;

18         AND TO:           ALL PARTIES OF RECORD

19         PLEASE TAKE NOTICE that Andrew Richards of Garvey Schubert Barer, 1191

20   Second Avenue, Suite 1800, Seattle, WA 98101, hereby withdraws as attorney of record for

21   Amicus Curiae The Brady Center to Prevent Gun Violence.

22

23

24

25
26

                                                                 GARVEY SCHUBERT BARER, P.C. 
     NOTICE OF WITHDRAWAL OF ATTORNEY - 1                                  eighteenth floor
                                                                         1191 second avenue
     (NO. 2:18-CV-01115-RLS)                                      seattle, washington 98101-2939
                                                                            206 464 3939
           Case 2:18-cv-01115-RSL Document 168 Filed 02/06/19 Page 2 of 3



 1         DATED this 6th day of February, 2019.

 2
                                               GARVEY SCHUBERT BARER, P.C.
 3

 4

 5                                             By            s/Andrew Richards
                                                    Andrew Richards, WSBA #35920
 6                                                  1191 Second Avenue, Suite 1800
                                                    Seattle, Washington 98101
 7                                                  Tel: (206) 464-3939
                                                    Fax: (206) 464-0125
 8                                                  Email: arichards@gsblaw.com
                                                    Attorneys for Amicus Curiae The Brady
 9                                                  Center to Prevent Gun Violence
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

                                                                 GARVEY SCHUBERT BARER, P.C. 
     NOTICE OF WITHDRAWAL OF ATTORNEY - 2                                   eighteenth floor
                                                                          1191 second avenue
     (NO. 2:18-CV-01115-RLS)                                       seattle, washington 98101-2939
                                                                             206 464 3939
              Case 2:18-cv-01115-RSL Document 168 Filed 02/06/19 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2            I hereby certify that on February 6, 2019, I caused to be electronically filed the

 3   foregoing Notice of Withdrawal of Attorney with the Clerk of the Court using the CM/ECF

 4   system which causes parties who are registered ECF participants to be served by electronic

 5   means.

 6            Dated this 6th day of February, 2019, at Seattle, Washington.

 7                                                        GARVEY SCHUBERT BARER, P.C.

 8
 9                                                        By: s/Kelly M. Mueller
                                                          Kelly M. Mueller
10

11

12
     GSB:9981087.1
13

14

15

16

17

18

19

20

21

22

23

24

25
26

                                                                        GARVEY SCHUBERT BARER, P.C. 
     NOTICE OF WITHDRAWAL OF ATTORNEY - 3                                         eighteenth floor
                                                                                1191 second avenue
     (NO. 2:18-CV-01115-RLS)                                             seattle, washington 98101-2939
                                                                                   206 464 3939
